
	
		I
		111th CONGRESS
		1st Session
		H. R. 3440
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Pascrell (for
			 himself, Mr. Roskam,
			 Mr. Adler of New Jersey,
			 Mr. Lance, and
			 Mr. Cantor) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  dealers in real estate to use the installment sales method.
	
	
		1.Dealers in real estate
			 allowed to use installment sales method
			(a)In
			 generalParagraph (1) of
			 section 453(l) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(1)In
				generalThe term
				dealer disposition means any disposition of personal property by
				a person who regularly sells or otherwise disposes of personal property of the
				same type on the installment
				plan.
					.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 453(l) of such Code is amended—
					(A)by striking
			 subparagraph (B),
					(B)by redesignating
			 subparagraph (C) as subparagraph (B), and
					(C)by striking
			 or (B) in subparagraph (B), as redesignated by this
			 paragraph.
					(2)Subsection (l) of
			 section 453 of such Code is amended by striking paragraph (3).
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 dispositions of property after the date of the enactment of this Act.
			
